 8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 1 of 20 - Page ID # 255




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KEVIN B. HARRIS,

                    Plaintiff,                                8:20CV17

       vs.
                                                 MEMORANDUM AND ORDER
GRANT L. GENTILE, Police Officer
#2140; JOHN H. LOPEZ, Police Officer
#1955; NICOLAS YANEZ, Police
Officer #1506; GEOFFREY A.
STRONG, Police Officer Y631; and
BROCK GENTILE, Police Officer
#2391; and LANCE GORDON,

                    Defendants.


      This matter is before the court on the parties’ cross-motions for summary
judgment (filings 42, 46 & 48) and Plaintiff’s motions for default judgment against
Defendant Lance Gordon (filings 32 & 35). For the reasons that follow, Defendants’
motions for summary judgment (filings 42 & 48) are granted, and Plaintiff’s Motion
for Summary Judgment (filing 46) and motions for default judgment (filings 32 &
35) against Defendant Lance Gordon are denied.

                                 I. BACKGROUND

       Plaintiff Kevin B. Harris (“Plaintiff”) originally filed this action on January
13, 2020, while he was incarcerated. (Filing 1.) The court granted him leave to
proceed in forma pauperis on January 28, 2020, also while he was incarcerated.
(Filing 7.) Plaintiff has since been released. (See Filing 57.) Upon order of the court
(filing 52), Plaintiff has paid the full amount of the court’s filing fee.
 8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 2 of 20 - Page ID # 256




      This case involves Plaintiff’s 42 U.S.C. § 1983 Fourth Amendment claims
against Defendants for unlawful arrest and unreasonable search and seizure of his
property. (Filings 12 & 13.) In his Amended Complaint, Plaintiff alleges that, after
Defendant Lance Gordon attacked him at his residence, City of Omaha Police
Officers Grant L. Gentile, Brock Gentile, John H. Lopez, Nicolas Yanez, and
Geoffrey A. Strong unlawfully arrested him and subjected his home to an
unreasonable search and seizure. (Filing 12 at CM/ECF pp. 4, 6.) Plaintiff’s
Amended Complaint alleges that Defendant Gordon acted jointly with the police to
have Plaintiff unlawfully arrested.1 (Id. at CM/ECF p. 8; Filing 13 at CM/ECF p. 2.)

       In its earlier Memorandum and Order, the court allowed the following claims
to proceed: (1) unlawful arrest against all Defendants in their individual capacities;
and (2) unreasonable search and seizure of property against Defendants Grant
Gentile, Brock Gentile, Lopez, Yanez, and Strong in their individual capacities.
(Filing 13 at CM/ECF p. 6.)

      Defendant Strong filed his Answer (filing 15) on June 26, 2020, and
Defendants Grant Gentile, Brock Gentile, Lopez, and Yanez (collectively, “City
Defendants”) filed their Answer (filing 31) on September 11, 2020. Defendant
Gordon did not file an answer or otherwise respond to the Amended Complaint, and
the Clerk of Court entered a default against Gordon on September 9, 2020. (Filing
30). Plaintiff then filed two motions for default judgment. (Filings 32 & 35.) On
November 4, 2020, the court ordered Defendant Gordon to respond to Plaintiff’s
motions on or before December 4, 2020. (Filing 37.) Defendant Gordon failed to
respond to the court’s order. On December 21, 2020, the court ordered Plaintiff’s



      1
         The Amended Complaint alleges that Defendant Gordon “was allowed to
have [Plaintiff] arrested acting with police as under color of law after attacking
[Plaintiff] at [his] residence.” (Filing 12 at CM/ECF p. 8.) In its earlier Memorandum
and Order, the court construed this allegation to mean that Defendant Gordon was a
“willful participant in joint action with the State or its agents.” Dennis v. Sparks, 449
U.S. 24, 27 (1980). (Filing 13 at CM/ECF p. 2.)
                                              2
 8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 3 of 20 - Page ID # 257




motions for default judgment against Defendant Gordon be held in abeyance until
this matter has been adjudicated as to all Defendants. (Filing 38.)

       Defendant Strong filed his Motion for Summary Judgment on April 27, 2021
(filing 42), and City Defendants filed their Motion for Summary Judgment on June
10, 2021 (filing 48). Plaintiff has not responded to either summary judgment motion.
Instead, on May 3, 2021, Plaintiff filed his own Motion for Summary Judgment.
(Filing 46.) Defendant Strong and City Defendants have not responded to Plaintiff’s
Motion for Summary Judgment.

                  II. SUMMARY JUDGMENT STANDARD

      “A party may move for summary judgment, identifying each claim or
defense—or the part of each claim or defense—on which summary judgment is
sought. The court shall grant summary judgment if the movant shows that there is
no genuine dispute as to any material fact and the movant is entitled to judgment as
a matter of law. The court should state on the record the reasons for granting or
denying the motion.” Fed. R. Civ. P. 56(a).

        In ruling on a motion for summary judgment, the court must view the evidence
in the light most favorable to the non-moving party, giving that party the benefit of
all inferences that may be reasonably drawn from the evidence. See Dancy v. Hyster
Co., 127 F.3d 649, 652-53 (8th Cir. 1997). It is not the court’s function to weigh
evidence in the summary judgment record to determine the truth of any factual issue;
the court merely determines whether there is evidence creating a genuine issue for
trial. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-51 (1986); Bell v.
Conopco, Inc., 186 F.3d 1099, 1101 (8th Cir. 1999), abrogated on other grounds by
Torgerson v. City of Rochester, 643 F.3d 1031, 1043 (8th Cir. 2011).

      “There is a genuine dispute when the evidence is such that a reasonable jury
could return a verdict for the non-moving party.” Dick v. Dickinson State Univ., 826
F.3d 1054, 1061 (8th Cir. 2016) (internal quotations and citations omitted). “A fact
                                         3
 8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 4 of 20 - Page ID # 258




is material if it ‘might affect the outcome of the suit.’” Id. (quoting Anderson, 477
U.S. at 248).

       The moving party bears the initial responsibility of informing the court of the
basis for the motion and must identify those portions of the record which the moving
party believes show the lack of a genuine issue of material fact.2 Torgerson v. City
of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). If the moving party
does so, the burden then shifts to the nonmoving party, who “may not rest upon mere
allegation or denials of his pleading, but must set forth specific facts showing that
there is a genuine issue for trial.” Anderson, 477 U.S. at 256. If the record taken as
a whole could not lead a rational trier of fact to find for the nonmoving party,
summary judgment should be granted. Smith-Bunge v. Wisconsin Cent., Ltd., 946
F.3d 420, 424 (8th Cir. 2019).

                 III. SUMMARY JUDGMENT PROCEDURE

       A party asserting that a fact cannot be or is genuinely disputed must support
the assertion by:

      (A) citing to particular parts of materials in the record, including
      depositions, documents, electronically stored information, affidavits or
      declarations, stipulations (including those made for purposes of the
      motion only), admissions, interrogatory answers, or other materials; or

      (B) showing that the materials cited do not establish the absence or
      presence of a genuine dispute, or that an adverse party cannot produce
      admissible evidence to support the fact.

      2
         This burden “may be discharged by ‘showing’—that is, pointing out to the
district court—that there is an absence of evidence to support the nonmoving party’s
case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). “The moving party can
satisfy its burden in either of two ways: it can produce evidence negating an essential
element of the nonmoving party’s case, or it can show that the nonmoving party does
not have enough evidence of an essential element of its claim to carry its ultimate
burden of persuasion at trial.” Bedford v. Doe, 880 F.3d 993, 996 (8th Cir. 2018).
                                             4
 8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 5 of 20 - Page ID # 259




Fed. R. Civ. P. 56(c)(1).

       This court’s local rules further specify that “[t]he moving party must include
in the brief in support of the summary judgment motion a separate statement of
material facts,” which “should consist of short numbered paragraphs, each
containing pinpoint references to affidavits, pleadings, discovery responses,
deposition testimony (by page and line), or other materials that support the material
facts stated in the paragraph.” NECivR 56.1(a) (underlining in original). “The
statement must not contain legal conclusions.” Id.

      The opposing party’s brief must include “a concise response to the moving
party’s statement of material facts.” NECivR 56.1(b)(1). “Each material fact in the
response must be set forth in a separate numbered paragraph, must include pinpoint
references to affidavits, pleadings, discovery responses, deposition testimony (by
page and line), or other materials upon which the opposing party relies, and, if
applicable, must state the number of the paragraph in the movant’s statement of
material facts that is disputed.” Id.

       A party’s failure to comply with these requirements can have serious
consequences: The moving party’s “[f]ailure to submit a statement of facts” or
“[f]ailure to provide citations to the exact locations in the record supporting the
factual allegations may be grounds to deny the motion for summary judgment.”
NECivR 56.1(1)(a) (underlining omitted). On the other hand, “[p]roperly referenced
material facts in the movant’s statement are considered admitted unless controverted
in the opposing party’s response.” NECivR 56.1(1)(b)(1) (underlining omitted).

                            IV. EVIDENCE PRESENTED

      In this case, Defendant Strong’s brief (filing 44) in support of his Motion for
Summary Judgment and City Defendants’ brief (filing 50) in support of their Motion
for Summary Judgment each contain a separate statement of material facts,

                                         5
 8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 6 of 20 - Page ID # 260




consisting of numbered paragraphs with proper references to the record. The
documents referenced in the two briefs include: the declarations of Defendant Strong
(filing 43-1) and City Defendants—Grant Gentile, Brock Gentile, Lopez, and Yanez
(filings 49-1, 49-2, 49-3 & 49-4); a foundational affidavit (filing 49-5) for the
declarations of City Defendants; copies of court documents in Plaintiff’s state court
criminal case (filing 43-2 at CM/ECF pp. 2-11); and a foundational affidavit for the
court documents (id. at CM/ECF pp. 1-2). While Plaintiff’s failure to file opposing
briefs is not considered a confession of the motions, see NECivR 7.1(b)(1)(C), his
failure to controvert Defendant Strong’s and City Defendants’ statements of material
facts is considered an admission for purposes of deciding the motions. See NECivR
56.1(1)(b)(1); Fed. R. Civ. P. 56(e)(2) (“If a party . . . fails to properly address
another party’s assertion of fact as required by Rule 56(c), the court may . . . consider
the fact undisputed for purposes of the motion . . . .”).

       Plaintiff did not file a separate brief in support of his own Motion for
Summary Judgment. See NECivR 7.1(a)(1). Additionally, Plaintiff’s motion does
not include a separate statement of material facts. See NECivR 56.1(a). Plaintiff did
include with his motion a notarized written statement from his wife in which she
asserted that Defendant Gordon entered their residence “with the intentions to start
an[] altercation and fight” with Plaintiff. (Filing 46 at CM/ECF pp. 3-4.) The court
will consider this document.

      In light of the above, the court adopts the following undisputed material facts,
which are largely taken from Defendant Strong’s and City Defendants’ submissions
and have not been properly disputed pursuant to the Federal and Local Rules.

                           V. STATEMENT OF FACTS

       1.    City Defendants—Grant Gentile, Brock Gentile, Lopez, and Yanez—
are police officers employed at all relevant times by the Omaha Police Department.
(Filing 49-1 at CM/ECF p. 1, ¶ 2; Filing 49-2 at CM/ECF p. 1, ¶ 2; Filing 49-3 at
CM/ECF p. 1, ¶ 2; Filing 49-4 at CM/ECF p. 1, ¶ 2.)
                                           6
 8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 7 of 20 - Page ID # 261




       2.     Defendant Strong has served as a correctional officer with the Douglas
County Department of Corrections (“DCDC”) and has worked at the Douglas
County Correctional Center (“DCCC”) since November 28, 2005. Defendant Strong
is not a law enforcement officer and has never been a police officer with the Omaha
Police Department.3 (Filing 43-1 at CM/ECF pp. 1-2, ¶¶ 4, 5.)

       3.     On June 6, 2019, Omaha Police Department officers, including
Defendant Grant Gentile, responded to a report of an assault at 4125 N. 61st Street,
Omaha, Nebraska (“the residence” or “Plaintiff’s residence”). (Id. at CM/ECF p. 3,
¶ 9, p. 12; Filing 49-2 at CM/ECF pp. 1-2, ¶¶ 3-4.)

       4.     At the residence, Defendant Grant Gentile interviewed the victim
(Defendant Gordon) and percipient witnesses and filed a report. According to
Defendant Gordon and witnesses, Plaintiff assaulted Defendant Gordon by striking
him in the head with a hammer. Plaintiff fled the scene before police officers arrived,
and Defendant Grant Gentile did not see or make contact with Plaintiff at any time
that day or at any time thereafter. (Filing 43-1 at CM/ECF p. 3, ¶ 9, p. 12; Filing 49-
2 at CM/ECF p. 2, ¶ 4.)

       5.    When Plaintiff was eventually located, he was confined to the locked-
down psychiatric ward at the Omaha VA Hospital. (Filing 49-1 at CM/ECF p. 2, ¶
7; Filing 49-2 at CM/ECF p. 3, ¶ 8; Filing 49-3 at CM/ECF p. 3, ¶ 9; Filing 49-4 at
CM/ECF p. 2, ¶ 7.)

       6.      None of the City Defendants nor Defendant Strong had any contact with
Plaintiff at the VA Hospital. (Filing 43-1 at CM/ECF pp. 1-2, ¶¶ 4-5; Filing 49-1 at
CM/ECF p. 2, ¶ 6; Filing 49-2 at CM/ECF pp. 2-3, ¶ 7; Filing 49-3 at CM/ECF p. 2,
¶ 8; Filing 49-4 at CM/ECF p. 2, ¶ 6.)


      3
        Plaintiff has erroneously labeled Defendant Strong as a police officer in the
case caption.
                                          7
 8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 8 of 20 - Page ID # 262




       7.    Plaintiff was ultimately transferred to DCCC to serve a ninety-day
sentence for a conviction in another criminal case. He began serving that sentence
on June 21, 2019. (Filing 43-1 at CM/ECF p. 3, ¶ 8; Filing 49-1 at CM/ECF p. 2, ¶
7; Filing 49-2 at CM/ECF p. 3, ¶ 8; Filing 49-3 at CM/ECF p. 3, ¶ 9; Filing 49-4 at
CM/ECF p. 2, ¶ 7.)

       8.     On July 24, 2019, Defendant Yanez, a supervisor in the Omaha Police
Department’s Assault Unit, completed a warrantless arrest affidavit against Plaintiff
for assault in the second degree, and he processed the necessary paperwork to add
the assault charge to the list of pending charges against Plaintiff. (Filing 49-4 at
CM/ECF p. 2, ¶¶ 4-5, pp. 12-16.)

       9.     On that same day, the Omaha Police Department sent DCDC a booking
arrest report containing a short narrative of the events leading to Plaintiff being
charged with assault in the second degree. The warrantless arrest affidavit was also
sent. (Filing 43-1 at CM/ECF pp. 3-4, ¶¶ 8-9, 12, pp. 12-16.)

       10. Upon receipt of that paperwork, Defendant Strong paper-booked4
Plaintiff for the charge of assault in the second degree at DCCC, where Plaintiff was
already confined and serving a sentence in another criminal case. Once Strong had


      4
         Paper-booking is when a law enforcement agency submits a request to
DCDC to add criminal charges related to an inmate who is already within DCCC. In
connection with the request, the law enforcement agency faxes paperwork
containing the inmate’s name, basic identifying information, a listing of the
additional charges, and a narrative about the additional charges. Upon receipt of this
paperwork, a DCDC staff member enters the charges into the computer system and
faxes the updated information back to the requesting law enforcement agency, which
will update its information with the new charges. Afterwards, the inmate is brought
to admissions and fingerprinted in relation to the paper-booking charges, and an
arraignment date is set for the inmate to appear in court in relation to the paper-
booked charges. (Filing 43-1 at CM/ECF p. 2, ¶¶ 6, 7.)

                                          8
 8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 9 of 20 - Page ID # 263




entered the new charge of assault in the second degree into DCDC’s system, he faxed
the updated information to the Omaha Police Department’s Criminal Investigation
Bureau. Strong was not aware of any facts indicating an absence of reasonable cause
to charge Plaintiff with assault in the second degree. (Id. at CM/ECF pp. 2-4, ¶¶ 6,
8, 9, 12, p. 17.)

      11. With respect to Plaintiff’s paper-booking, Defendant Strong did not talk
about the new assault charge with any of the City Defendants or with anyone who
claimed to have talked with any of these officers. Nor did Strong talk with anyone
from the Omaha Police Department or anyone who claimed to have knowledge of
the events surrounding Plaintiff’s paper-booked charge. (Id. at CM/ECF p. 4, ¶ 12.)

       12. Defendant Strong did not see or talk to Plaintiff when completing the
paper-booking, and he did not talk to Plaintiff about the new charge. Strong did not
escort Plaintiff from his cell to the admissions area of the DCCC to be fingerprinted
on the paper-booked charge, and he did not perform the fingerprinting. Strong had
no personal interaction with Plaintiff and did not ever hear him explain or describe
the events surrounding the paper-booked charge of assault in the second degree. (Id.
at CM/ECF p. 4, ¶ 13.)

       13. Aside from the information contained in the Omaha Police
Department’s paperwork, Defendant Strong never learned any of the details
surrounding Plaintiff’s arrest or the search or seizure of his property. The paperwork
Strong had access to did not say anything about searching Plaintiff’s properties or
seizing his belongings; therefore, he had no knowledge about those events. Based
on the information available to Strong, he had no reason to believe—and did not
believe—that any aspect of Plaintiff’s arrest or paper-booking violated any of
Plaintiff’s constitutional rights. Strong has never been told that the process of paper-
booking a person already confined within DCCC is considered an unreasonable
seizure in violation of the Fourth Amendment. (Id. at CM/ECF pp. 2, 4, ¶¶ 6, 12.)



                                           9
8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 10 of 20 - Page ID # 264




      14. At no point during the paper-booking process did Defendant Strong
believe he was violating Plaintiff’s right to be free from an unlawful arrest or an
unreasonable search or seizure. Strong understood that Defendant Yanez attested to
a warrantless arrest affidavit on July 24, 2019, and he knew that Plaintiff would be
taken from DCCC to appear in court in relation to the new charge within a day or
two of his paper-booking. (Id. at CM/ECF pp. 4-5, ¶ 14.)

      15. Had prosecutors declined to pursue Plaintiff’s paper-booked charge of
assault in the second degree, paperwork indicating as much would have been sent to
DCCC, and DCDC would have updated its records to show that the paper-booked
charge was declined. (Id. at CM/ECF p. 3, ¶ 10.)

      16. On July 26, 2019, two days after Plaintiff’s paper-booking, Judge
Vaughn of the County Court of Douglas County, Nebraska, found probable cause to
detain Plaintiff on the paper-booked charge of assault in the second degree. (Id. at
CM/ECF p. 4, ¶ 11, p. 18.) The court issued a Commitment in Default of Bail,
ordering Plaintiff committed to DCCC, where he was already serving a sentence in
another case. The court also allowed Plaintiff to give bail in the amount of ten
percent of $100,000.00. (Filing 43-2 at CM/ECF p. 1, ¶ 3, p. 3.)

       17. Plaintiff’s criminal charge for assault in the second degree remains
pending in the District Court of Douglas County, Nebraska, Case No. CR 19-3013.
Plaintiff    has     been     released    on      bail     pending  trial.  See
https://www.nebraska.gov/justice/case.cgi.5 (See also Filing 52.)




      5
        The court is entitled to take judicial notice of Nebraska state court records,
available to this court online. Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (court
may take judicial notice of public records); Stutzka v. McCarville, 420 F.3d 757, 761
n.2 (8th Cir. 2005) (court “may take judicial notice of judicial opinions and public
records”); see also Oliveira-Coutinho v. Frakes, No. 4:15CV3159, 2018 WL
10705069, at *1 n.1 (D. Neb. Feb. 15, 2018).
                                          10
8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 11 of 20 - Page ID # 265




                                 VI. DISCUSSION

      City Defendants and Defendant Strong claim they are entitled to qualified
immunity and to judgment on the merits on Plaintiff’s unlawful arrest and
unreasonable search and seizure 42 U.S.C. § 1983 claims.

A. Qualified Immunity

       Qualified immunity shields government officials from suits for damages
under § 1983 if their “conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.” Hamner v.
Burls, 937 F.3d 1171, 1175 (8th Cir. 2019), as amended (Nov. 26, 2019) (quoting
Pearson v. Callahan, 555 U.S. 223, 231 (2009)). “The immunity is an immunity from
suit, not merely from liability.” Id. (emphasis in original).

        The court must follow a two-step inquiry in a qualified immunity analysis:
“(1) whether the facts shown by the plaintiff make out a violation of a constitutional
or statutory right, and (2) whether that right was clearly established at the time of the
defendant’s alleged misconduct.” Jackson v. Stair, 944 F.3d 704, 710 (8th Cir. 2019)
(quoting Brown v. City of Golden Valley, 574 F.3d 491, 496 (8th Cir. 2009)). If a
plaintiff cannot satisfy both prongs, the defendant is entitled to qualified immunity.
See Correia v. Jones, 943 F.3d 845, 847 (8th Cir. 2019); Recca v. Pignotti, 456 F.
Supp. 3d 1154, 1161 (D. Neb. 2020), aff’d sub nom. Recca v. Omaha Police Dep’t,
No. 20-2560, 2021 WL 2285235 (8th Cir. June 4, 2021); see also Davis v. Chase
Cnty. Sch. Dist. No. 536, No. 7:17-CV-5007, 2019 WL 1506690, at *4 (D. Neb. Apr.
5, 2019) (“To withstand a motion for summary judgment on qualified immunity
grounds, a civil rights plaintiff must (1) assert a violation of a constitutional right;
(2) demonstrate that the alleged right is clearly established; and (3) raise a genuine
issue of fact as to whether the official would have known that his alleged conduct
would have violated the plaintiff’s clearly established right.”). Courts “have
discretion to decide which of the two prongs of qualified-immunity analysis to tackle
first.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (citation omitted).
                                           11
8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 12 of 20 - Page ID # 266




       Qualified immunity is designed “to avoid ‘subject[ing] government officials
either to the costs of trial or to the burdens of broad-reaching discovery’ in cases
where the legal norms the officials are alleged to have violated were not clearly
established at the time.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (alteration in
original) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 817-18 (1982)).

      To be clearly established, a legal principle must have a sufficiently clear
      foundation in then-existing precedent. The rule must be “settled law,”
      which means it is dictated by controlling authority or a robust consensus
      of cases of persuasive authority. It is not enough that the rule is
      suggested by then-existing precedent. The precedent must be clear
      enough that every reasonable official would interpret it to establish the
      particular rule the plaintiff seeks to apply.

District of Columbia v. Wesby, ___ U.S. ___, ___, 138 S. Ct. 577, 589 (2018)
(internal quotation marks and citations omitted).

       “The qualified immunity standard gives ample room for mistaken judgments
by protecting all but the plainly incompetent or those who knowingly violate the
law.” Anderson as trustee for next-of-kin of Anderson v. City of Minneapolis, 934
F.3d 876, 881 (8th Cir. 2019) (quoting Walker v. City of Pine Bluff, 414 F.3d 989,
992 (8th Cir. 2005)); see also White v. Pauly, ___ U.S. ___, ___, 137 S. Ct. 548,
551-52 (2017) (“clearly established law should not be defined at a high level of
generality” and “must be particularized to the facts of the case”; “While this Court’s
case law do[es] not require a case directly on point for a right to be clearly
established, existing precedent must have placed the statutory or constitutional
question beyond debate. In other words, immunity protects all but the plainly
incompetent or those who knowingly violate the law.”) (internal quotation marks
and citations omitted).

       Especially in the Fourth Amendment context, “[t]he clearly established
standard also requires that the legal principle clearly prohibit the officer’s conduct
in the particular circumstances before him” and “[t]he rule’s contours must be so
                                          12
8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 13 of 20 - Page ID # 267




well defined that it is clear to a reasonable officer that his conduct was unlawful in
the situation he confronted.” Wesby, ___ U.S. at ___, 138 S. Ct. at 589 (internal
quotations and citation omitted); see also Mullenix v. Luna, 577 U.S. 7, 12 (2015)
(specificity in defining clearly established law for qualified immunity purposes “is
especially important in the Fourth Amendment context, where the Court has
recognized that [i]t is sometimes difficult for an officer to determine how the relevant
legal doctrine, here excessive force, will apply to the factual situation the officer
confronts”) (internal quotation marks and citations omitted).

       “Whether a given set of facts entitles the official to summary judgment on
qualified immunity grounds is a question of law. But if there is a genuine dispute
concerning predicate facts material to the qualified immunity issue, there can be no
summary judgment.” Olson v. Bloomberg, 339 F.3d 730, 735 (8th Cir. 2003)
(quoting Greiner v. City of Champlin, 27 F.3d 1346, 1352 (8th Cir. 1994)).

B. Unlawful Arrest and Unreasonable Search and Seizure

       “The Fourth Amendment protects [t]he right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures.
Because arrests are ‘seizures’ of ‘persons,’ they must be reasonable under the
circumstances.” Wesby, ___ U.S. at ___, 138 S. Ct. at 585-86 (internal quotation
marks and citations omitted). Similarly, a 42 U.S.C. § 1983 claim based on a search
or seizure of property requires a plaintiff to demonstrate that a search or seizure
occurred, and that the search or seizure was unreasonable. Clark v. Clark, 926 F.3d
972, 977 (8th Cir. 2019).

      “In the wrongful arrest context, officers are entitled to qualified immunity if
they arrest a suspect under the mistaken belief that they have probable cause to do
so, provided that the mistake is objectively reasonable.” Baribeau v. City of
Minneapolis, 596 F.3d 465, 478 (8th Cir. 2010) (internal quotation omitted). Thus,
“the governing standard for a Fourth Amendment unlawful arrest claim is not
probable cause in fact but arguable probable cause . . . that is, whether the officer
                                          13
8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 14 of 20 - Page ID # 268




should have known that the arrest violated plaintiff’s clearly established right.”
Walker, 414 F.3d at 992 (alteration in original) (internal quotation omitted); see also
Borgman v. Kedley, 646 F.3d 518, 522-23 (8th Cir. 2011); Copeland v. Locke, 613
F.3d 875, 880 (8th Cir. 2010).

C. City Defendants

      1. Defendant Grant Gentile

       The uncontroverted evidence establishes that Defendant Grant Gentile was
the only City Defendant who responded to the report of the assault at Plaintiff’s
residence. However, Grant Gentile had no contact with Plaintiff as he had fled the
residence before Grant Gentile arrived. Grant Gentile interviewed the victim
(Defendant Gordon) and other percipient witnesses and filed a brief report; he had
no further involvement in the investigation, charging decisions, or paper-booking of
Plaintiff. Indeed, Plaintiff has not refuted Grant Gentile’s declaration stating he did
not have any direct or indirect contact with Plaintiff; did not arrest Plaintiff or issue
a citation to Plaintiff; did not perform a search of Plaintiff’s person, residence,
vehicle, or property; did not seize Plaintiff’s person or property; did not interrogate
Plaintiff; and did not ever see or speak to Plaintiff. (Filing 49-2 at CM/ECF pp. 2-3,
¶ 7.)

       Without personal involvement in Plaintiff’s arrest or any search or seizure,
Defendant Grant Gentile cannot be liable on Plaintiff’s Fourth Amendment claims.
See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious liability is
inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each Government-
official defendant, through the official’s own individual actions, has violated the
Constitution.”); Deezia v. City of Lincoln, 350 F. Supp. 3d 868, 881-82 (D. Neb.
2018) (two police officers standing on opposite corner of intersection from arrestee
were not personally involved in his arrest as required for § 1983 action alleging false
arrest in violation of the Fourth Amendment).


                                           14
8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 15 of 20 - Page ID # 269




      2. Defendant Yanez

       Defendant Yanez, a supervisor in Omaha Police Department’s Assault Unit,
reviewed police reports and completed the paperwork necessary to add the assault
charge to the list of pending charges against Plaintiff, who was already serving a
sentence in another criminal case at DCCC. (Filing 49-4 at CM/ECF p. 2, ¶¶ 4-5, pp.
12-16.) Based on the police reports, Yanez completed a warrantless arrest affidavit
against Plaintiff for assault in the second degree. (Filing 43-1 at CM/ECF pp. 14-
15.) This affidavit stated that Yanez arrested6 Plaintiff on July 24, 2019 for assault
in the second degree based on the following facts: on June 6, 2019, City of Omaha
police officers were called to Plaintiff’s residence to investigate an assault, and that
when they arrived at the residence, they met with witnesses and Defendant Gordon,
who reported that Plaintiff had assaulted him with a hammer. (Id. at CM/ECF p. 14.)
The affidavit noted that Defendant Gordon had injuries to his head, arm, and chest
and was later treated at the hospital for his injuries. (Id.)

       The uncontroverted evidence shows that there was arguable probable cause to
arrest Plaintiff for assault in the second degree. According to the police reports of
the incident, Defendant Gordon and Plaintiff had a verbal argument and then
Plaintiff assaulted him with a hammer, resulting in injuries. (Id. at CM/ECF p. 12.)
A witness who was interviewed on the scene confirmed that Plaintiff was the primary
aggressor of the physical assault.7 (Id. at CM/ECF p. 12.) Based on these reports,
Yanez had an objectively reasonable basis to believe Plaintiff had committed the
offense of assault in the second degree on June 6, 2019. See Brinegar, 338 U.S. at

      6
        There is no evidence that Defendant Yanez physically arrested Plaintiff or
interacted with him in anyway. (Filing 49-4 at CM/ECF p. 2, ¶ 5.)
      7
         Although Plaintiff submitted a statement from his wife asserting that
Defendant Gordon entered their residence “with the intentions to start an[]
altercation and fight” with Plaintiff (filing 46 at CM/ECF pp. 3-4), she did not say
that Plaintiff did not physically assault Defendant Gordon; she only stated that
Defendant Gordon intended to start a fight with Plaintiff.

                                          15
8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 16 of 20 - Page ID # 270




175; Parish, 606 F.3d at 486; see also Neb. Rev. Stat. § 28-309 (a person commits
assault in the second degree if he intentionally or knowingly causes bodily injury to
another with a dangerous instrument or recklessly causes serious bodily injury to
another person with a dangerous instrument). Thus, Yanez is entitled to qualified
immunity on Plaintiff’s unlawful arrest claim.8 See Borgman, 646 F.3d at 522-23;
Copeland, 613 F.3d at 880; Walker, 414 F.3d at 992.

       With respect to Plaintiff’s unreasonable search and seizure claims, Plaintiff
has presented no evidence to suggest that Defendant Yanez was involved in
searching his residence or seizing his property. Plaintiff has not refuted Yanez’s
declaration stating he did not have any direct or indirect contact with Plaintiff; did
not perform a search of Plaintiff’s person, residence, vehicle, or property; did not
seize Plaintiff’s person or property; did not interrogate Plaintiff; and did not ever see
or speak to Plaintiff. (Filing 49-4 at CM/ECF p. 2, ¶ 6.) Without personal
involvement in the alleged constitutional violation, Defendant Yanez cannot be
liable on Plaintiff’s Fourth Amendment unreasonable search and seizure claims. See
Ashcroft, 556 U.S. at 676; Deezia, 350 F. Supp. 3d at 881-82.

      3. Defendant Lopez

       Plaintiff has presented no evidence to suggest that Defendant Lopez was
involved in arresting him, searching his residence, or seizing his property.
Specifically, Plaintiff has not refuted Lopez’s declaration stating he did not have any
direct or indirect contact with Plaintiff; did not arrest Plaintiff or issue a citation to

      8
         The undisputed evidence also indicates that Plaintiff did not suffer a
deprivation of liberty as a result of the assault charge and arrest warrant. Indeed, it
is undisputed that Plaintiff was already in custody in DCCC related to another
criminal case when Defendant Yanez completed the arrest warrant and added the
charge against him. See United States v. Johnson, 703 F.3d 464, 470 (8th Cir. 2013)
(“Johnson is already incarcerated. His liberty is already deprived by virtue of a
sentencing which gave him all the process the Constitution required. No new
deprivation of liberty can be visited upon him by a proceeding that, at worst, leaves
his term of imprisonment unchanged.”) (internal citation omitted).
                                           16
8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 17 of 20 - Page ID # 271




Plaintiff; did not perform a search of Plaintiff’s person, residence, vehicle, or
property; did not seize Plaintiff’s person or property; did not interrogate Plaintiff;
and did not ever see or speak to Plaintiff. (Filing 49-3 at CM/ECF p. 2, ¶ 8.) The
uncontroverted facts show that Lopez’s involvement in Plaintiff’s case was limited
to his duties processing paperwork in the Assault Unit. (Id. at CM/ECF p. 2, ¶ 7.) At
all relevant times, Lopez was on “light duty status due to a back injury and assigned
to a desk position” in the Assault Unit. (Id. at CM/ECF pp. 2-3, ¶ 4.) While on light
duty, he “made absolutely no contact with suspects, defendants, inmates, or other
persons in the street and, according to the OPD Policy and Procedures Manual, was
not permitted to, and did not make, any arrests whatsoever.” (Id. at CM/ECF p. 3,
¶ 4 (emphasis in original).) Without personal involvement in the alleged
constitutional violation, Defendant Lopez cannot be liable on Plaintiff’s Fourth
Amendment claims. See Ashcroft, 556 U.S. at 676; Deezia, 350 F. Supp. 3d at 881-
82.

      4. Defendant Brock Gentile

       Plaintiff has presented no evidence to suggest that Defendant Brock Gentile
was involved in arresting him, searching his residence, or seizing his property.
Specifically, Plaintiff has not refuted Brock Gentile’s declaration stating he did not
have any direct or indirect contact with Plaintiff; did not arrest Plaintiff or issue a
citation to Plaintiff; did not perform a search of Plaintiff’s person, residence, vehicle,
or property; did not seize Plaintiff’s person or property; did not interrogate Plaintiff;
and did not ever see or speak to Plaintiff. (Filing 49-1 at CM/ECF p. 2, ¶ 6.) Without
personal involvement in the alleged constitutional violation, Defendant Brock
Gentile cannot be liable on Plaintiff’s Fourth Amendment claims. See Ashcroft, 556
U.S. at 676; Deezia, 350 F. Supp. 3d at 881-82.

D. Defendant Strong

    As an initial matter, contrary to Plaintiff’s allegations in the Amended
Complaint, Defendant Strong has never been a City of Omaha police officer. In
                                           17
8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 18 of 20 - Page ID # 272




addition, Strong’s job duties as a correctional officer at DCCC do not take him
outside of DCCC. (Filing 43-1 at CM/ECF pp. 1-2, ¶ 4.) Plaintiff has not refuted
Strong’s declaration stating he did not search Plaintiff’s residence, or any other
location associated with Plaintiff; did not seize any of Plaintiff’s property; did not
have any knowledge of the details surrounding Plaintiff’s arrest or the search or
seizure of Plaintiff’s property; and had no role in arresting Plaintiff or otherwise
taking Plaintiff into custody. (Id. at CM/ECF pp. 1-2, ¶¶ 3, 5.)

        The evidence is undisputed that Strong’s only involvement with Plaintiff was
paper-booking him on July 24, 2019. (Id. at CM/ECF p. 2, ¶¶ 5-6.) Plaintiff has not
refuted Strong’s declaration that he relied exclusively on the paperwork sent to
DCDC by the Omaha Police Department to initiate Plaintiff’s paper-booking, and
that he was unaware from that paperwork of any facts indicating an absence of
reasonable cause to charge Plaintiff with assault in the second degree or that
Plaintiff’s arrest was unconstitutional. (Id. at CM/ECF pp. 3-4, ¶¶ 9, 12.) Strong also
knew from the paperwork that Plaintiff would soon be arraigned on the new charge.
(Id. at CM/ECF pp. 4-5, ¶14.) Cf. Dry v. United States, 235 F.3d 1249, 1259 (10th
Cir. 2000) (“Absent any objectively apparent ‘lack of a basis for a detention which
should arouse suspicion, a jailer cannot be expected to assume the mantle of a
magistrate to determine the probable cause for an arrest.’”) (citations omitted); Wood
v. Worachek, 618 F.2d 1225, 1231 (7th Cir. 1980) (“Generally, a jailer is liable for
the illegal detention of an inmate when he unreasonably detains the inmate for
arraignment or release, or possesses an affirmative knowledge of the illegality of the
arrest. But if the errors upon which liability is asserted take place beyond the scope
of his responsibility, he cannot be found liable where he has acted reasonably and in
good faith.”). The paperwork sent to DCDC by the Omaha Police Department to
initiate Plaintiff’s paper-booking at DCCC did not mention anything about
Plaintiff’s properties being searched or his belongings seized. Thus, Strong had no
knowledge of those events. (Id. at CM/ECF p. 4, ¶ 12.)

       In the case at bar, the uncontroverted facts demonstrate that Defendant Strong
acted reasonably and in good faith with respect to the paper-booking of Plaintiff and
                                          18
8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 19 of 20 - Page ID # 273




without an affirmative knowledge that Plaintiff’s arrest was unlawful or that his
constitutional rights were violated by an unreasonable search or seizure.

       Even assuming, however, that Defendant Strong’s paper-booking of Plaintiff
violated Plaintiff’s Fourth Amendment rights, he is entitled to qualified immunity.
As of 2019, there was no law clearly establishing that paper-booking Plaintiff under
the circumstances in this case was unconstitutional. As Strong states in his
declaration, he “had no reason to believe—and [he] did not believe—that any aspect
of [Plaintiff’s] arrest or his paper-booking while already incarcerated within DCCC
violated any of Plaintiff’s constitutional rights.” (Id. at CM/ECF p. 4, ¶ 12.)
Defendant Strong is thus entitled to qualified immunity.

E. Plaintiff’s Motion for Summary Judgment

       In light of the court’s resolution of the summary judgment motions in favor
of City Defendants and Defendant Strong, Plaintiff’s Motion for Summary Judgment
(filing 46) is denied.

                VII. MOTIONS FOR DEFAULT JUDGMENT

      Plaintiff alleges that Defendant Gordon—the defaulting party—acted jointly
with City Defendants and Defendant Strong to have Plaintiff unlawfully arrested. As
the court noted in its earlier Memorandum and Order:

      “When co-defendants are similarly situated, inconsistent judgments
      will result if one defendant defends and prevails on the merits and the
      other suffers a default judgment.” Angelo Iafrate Const., LLC v.
      Potashnick Const., Inc., 370 F.3d 715, 722 (8th Cir. 2004) (citing [Frow
      v. De La Vega, 82 U.S. (15 Wall.) 552, 554 (1872)]). “To avoid such
      inconsistent results, a judgment on the merits for the answering party
      should accrue to the benefit of the defaulting party.” Id.

(Filing 38 at CM/ECF p. 2.) In light of the court’s resolution of the summary
judgment motions in favor of City Defendants and Defendant Strong and against
                                     19
8:20-cv-00017-RGK-PRSE Doc # 53 Filed: 07/30/21 Page 20 of 20 - Page ID # 274




Plaintiff, the case will also be dismissed as to Defendant Gordon. See Angelo Iafrate
Const., LLC, 370 F.3d at 722. Therefore, Plaintiff’s motions for default judgment
(filings 32 & 35) against Defendant Gordon are denied.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s Motion for Summary Judgment (filing 46) is denied.

     2.     City Defendants’ Motion for Summary Judgment (filing 48) and
Defendant Strong’s Motion for Summary Judgment (filing 42) are granted.

      3.     Plaintiff’s motions for default judgment (filings 32 & 35) are denied.

      4.     This case is dismissed with prejudice as to all Defendants.

      5.     A separate judgment will be entered.

      Dated this 30th day of July, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge




                                           20
